Citation Nr: 0114299	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  98-13 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an effective date earlier than March 3, 1997 
for the assignment of a 60 percent disability evaluation for 
disc herniation at C4-5 and C5-6.  


REPRESENTATION

Appellant represented by:	Fred J. Fleming, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from January 1987 to April 
1994.        

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, which assigned an effective date of 
March 3, 1997 for the grant of a 60 percent evaluation for 
disc herniation at C4-5 and C5-6.        

In a March 1999 decision, the Board determined that an 
effective date earlier than March 3, 1997 for the assignment 
of a 60 percent rating for disc herniation at C4-5 and C5-6 
was not warranted.  Thereafter, a timely appeal of that 
decision was filed to the United States Court of Appeals for 
Veterans Claims (the Court).  

While the case was pending at the Court, the VA Office of 
General Counsel and the veteran's attorney filed a joint 
motion for remand, requesting that the Court vacate the 
Board's March 1999 decision and remand the issue of 
entitlement to an earlier effective date for the assignment 
of the 60 percent evaluation for disc herniation at C4-5 and 
C5-6 to the Board for readjudication.  In February 2000, the 
Court granted the joint motion, vacated the Board's March 
1999 decision and remanded the case to the Board for 
compliance with directives that were specified by the Court.  
The joint motion was implemented by a Court Order dated 
February 10, 2000.   
The joint motion will be discussed in detail below.

Review of the record reveals that in a September 1999 rating 
decision, the RO denied entitlement to service connection for 
a gastric disorder on the basis that the claim was not well 
grounded.  Since that determination, the Veterans Claims 
Assistance Act of 2000 [the VCAA] was enacted.  See VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to 
be codified at 38 U.S.C. § 5103A(a)(1)-(3)).  The VCAA 
revised and amended 38 U.S.C. § 5107 to eliminate the 
requirement that a claimant present a "well-grounded" claim.  
VCAA, (to be codified at 38 U.S.C.A. § 5103A).  The 
provisions of the VCAA apply to any claim for benefits denied 
or dismissed by the VA which became final during the period 
beginning on July 14, 1999 and ending on November 9, 2000 and 
which was denied by the VA on the basis that the claim was 
not well grounded.  Id.  Thus, the Board refers the issue of 
entitlement to service connection for a gastric disorder to 
the RO for consideration in accordance with the VCAA.  


FINDINGS OF FACT

1.  The veteran filed his original claim of entitlement to 
service connection for a disability of the cervical spine in 
June 1994.  In an October 1994 rating action, the RO granted 
service connection for recurrent paracervical muscle spasm; a 
10 percent evaluation was assigned effective from April 26, 
1994, the day following the veteran's discharge from service.  

2.  On November 20, 1995, the veteran sought treatment at a 
VA medical facility for neck pain.  X-ray examination 
revealed mild kyphosis at C3-4 with muscle spasm without 
degenerative joint disease.  The impression was cervical pain 
of unknown etiology.  

3.  A VA treatment record dated March 3, 1997 indicates that 
the veteran received emergency room treatment for neck pain 
and numbness and tingling down the back side of his left arm.  
Cervical radiculopathy was not ruled out.   On March 17, 
1997, the veteran underwent a Magnetic Resonance Imaging of 
the cervical spine; cervical spine disc herniation at C4-5 
and C5-6 was detected.     

4.  It was not factually ascertainable that the 
symptomatology of the veteran's service-connected cervical 
spine disability met the schedular criteria for an increased 
disability evaluation under Diagnostic Code 5293 at any time 
prior to November 20, 1995.  

5.  It was not factually ascertainable that the 
symptomatology of the veteran's service-connected disability 
of the cervical spine met the schedular criteria for a 
60 percent disability evaluation under Diagnostic Code 5293 
on November 20, 1995.  

6.  The medical evidence establishes that the symptomatology 
of the veteran's service-connected disability of the cervical 
spine met the schedular criteria for a 60 percent disability 
evaluation under Diagnostic Code 5293 on March 3, 1997 and 
not before to that date.  
 

CONCLUSION OF LAW

The assignment of an effective date prior to March 3, 1997 
for the award of a 60 percent schedular rating for disc 
herniation at C4-5 and C5-6 is not warranted.  38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that an effective date prior to March 3, 
1997 should be assigned for the grant of a 60 percent 
evaluation to the disc herniation at C4-5 and C5-6.  

In the interest of clarity, the factual background of this 
case will be reviewed. The pertinent law and VA regulations 
will be discussed. Finally, the Board will analyze the 
veteran's claim and render a decision.

Factual Background

The veteran left service on April 25, 1994.  He filed an 
original claim of entitlement to service connection for a 
disability of the upper back in June 1994.

In an October 1994 rating decision, the RO granted service 
connection for recurrent paracervical muscle spasm and 
assigned a 10 percent evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5290, effective from April 1994.  The grant 
was based upon service medical records showing that the 
veteran had sustained an injury to the upper back in February 
1989 following an automobile accident as well as a  July 1994 
VA examination report reflecting a diagnosis of paracervical 
muscle spasm with no evidence of radiculopathy.  The veteran 
was advised of that determination and of his appeal rights in 
November 1994.  The RO's  October 1994 decision it was not 
appealed.  

A VA outpatient record dated May 24, 1995 indicates that the 
veteran complained of low back pain radiating to the left leg 
which had been worsening since the previous day.  Acute low 
back pain was diagnosed.  

A November 20, 1995 VA treatment record reveals that the 
veteran had complaints of back and neck pain.  It was noted 
that a previous work-up showed no disc disease or 
spondylolisthesis.  The veteran reported having sharp neck 
pain at C7 with radiating pain down the left arm with 
weakness.  Examination revealed that head compression caused 
increased neck pain and tenderness post neck at C7 with 
radiation along the superior trapezius and deltoids.  
Strength testing was 4+/5 on the left.  Sensory testing on 
the left revealed diminished light touch and intact 
sensation.  X-ray examination revealed mild kyphosis at C3-4 
with muscle spasms without degenerative joint disease.  The 
impression was cervical pain of unknown etiology.  

A VA hospital emergency room report dated August 6, 1996 
indicates that the veteran's chief complaint was low back 
pain.  The impression was musculoskeletal strain.   

A November 8, 1996 private medical record from Dr. M.L. 
indicates that the veteran took ibuprofen "for his cervical 
disc problems".    

A VA hospital emergency room record dated March 3, 1997 
indicates that the veteran reported having complaints of 
increased pain in his neck and upper back, left greater than 
right with the pain at a level of nine out of ten and 
complaints of stiffness, numbness, and tingling down the left 
arm and left leg.  An emergency room report indicates that 
the veteran has had on and off neck pain since the injury in 
service.  It was noted that over the last three months, the 
veteran had four different episodes of neck pain which was 
described as a contractile type of pain off to the left side 
of his mid cervical spine associated with tenderness and 
discomfort across the shoulder and numbness down the back 
side of the arm.  It was noted that the veteran last had an 
episode in January and the veteran awoke that morning with 
similar discomfort in the upper side of his neck primarily on 
the left side associated with some stiffness.  He also had 
some numbness and tingling down the back side of his left 
arm.  The physician indicated that the veteran was to be 
scheduled for an MRI.  The impression was neck pain, suspect 
strain, cannot rule out cervical radiculopathy.    

An MRI was performed on March 17, 1997, which revealed 
evidence of a large left paracentral disc extrusion at C4-5 
with impingement of the spinal cord and exiting nerve roots, 
and combined left paracentral end plate osteophyte and broad-
based disc protrusion, with deformation of the spinal cord 
and exiting nerve roots.    

An emergency room report dated in March 19, 1997 indicates 
that an MRI showed C4-5 disc protrusion with impingement on 
the nerve roots and C5-6 degenerative joint disease with disc 
protrusion and impingement on the nerve roots.  The 
assessment was cervical spine disc herniation.  The physician 
noted that the veteran had evidence of herniation at two 
discs with associated neurological symptoms.  The physician 
indicated that the symptoms were longstanding.     

In correspondence received on March 20, 1997, the veteran 
advised the RO that an MRI had been done in March 1997 and he 
requested that his disability be re-evaluated.  In April 1997 
correspondence, the veteran indicated that the MRI was 
performed in conjunction with his disability of the cervical 
spine.

In a June 1997 RO rating decision, a 60 percent disability 
rating was assigned for cervical disk herniation at C4-5 and 
C5-6 (formerly evaluated as recurrent paracervical muscle 
spasm).  A 60 percent disability rating was assigned under 
38 C.F.R. § 4.71a, Diagnostic Codes 5290-5293, effective from 
March 19, 1997.

In August 1997, the veteran wrote to the RO, indicating that 
he disagreed with the assigned effective date.  In essence, 
he contended that an MRI study should have been performed in 
April 1994 and thereafter, which he contended would have 
identified a disk disability.  

At a hearing before the RO in September 1997, the veteran 
stated that he had been treated for problems of the cervical 
spine while in service, and that he had undergone a VA 
examination for an evaluation of his cervical spine shortly 
after his discharge from service.  [Hearing transcript, page 
1 and 2].  The veteran stated that he asked for an MRI at the 
time of the July 1994 VA examination, but was told by the 
examiner that it was not necessary.  [page 2].  The veteran 
indicated that he went to the VA hospital in March and he 
told the physician that he has been having the symptoms for 
eight or nine years; an MRI was conducted.  [page 2].  The 
veteran indicated that the findings of the MRI establishes 
that this has been ongoing since 1988.  [page 2].  The 
veteran's spouse testified that the veteran's condition had 
been relatively the same since approximately 1994.  [page 3].  
The veteran asserted that if he had an MRI in 1994 and if a 
proper diagnosis was made at that time, many of his problems 
could have been alleviated.  [page 5].  The veteran indicated 
that he did not appeal the original rating action of October 
1994 because he was not aware of the process and did not have 
a representative at that time.  [page 7].  

In a January 1998 RO decision, the RO hearing officer 
assigned March 3, 1997 as the effect date of the increased 
rating.  The hearing officer determined that March 3, 1997 
was the earliest date as of which it was factually 
ascertainable that an increase in disability had occurred.  
The veteran expressed disagreement with that decision in 
March 1998.  The subsequent procedural history of this case 
has been set forth in the Introduction above.     

Applicable Law and Regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities  38 C.F.R. Part 4 
(2000).  The Schedule is primarily a guide in the evaluation 
of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service. The percentage ratings represent, as far as 
practicably can be determined, the average impairment in 
earning capacity resulting from such diseases and injuries 
and the residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Specific rating criteria

Under 38 C.F.R. § 4.71a, Diagnostic Code 5293, intervertebral 
disc syndrome, a noncompensable evaluation is assigned for 
postoperative and cured intervertebral disc syndrome.  A 10 
percent evaluation is assigned for mild intervertebral disc 
syndrome.  A 20 percent evaluation is assigned for 
intervertebral disc syndrome which is moderate with recurring 
attacks.  A 40 percent rating is warranted when the 
intervertebral disc syndrome is severely disabling with 
recurring attacks and intermittent relief.  A 60 percent 
evaluation is assigned for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief.  

Under the provisions of  38 C.F.R. § 4.71a, Diagnostic Code 
5290, limitation of motion of the cervical spine, a 30 
percent evaluation is warranted for severe limitation of 
motion of the cervical spine. A 20 percent evaluation is 
warranted for moderate limitation of motion and a 10 percent 
evaluation is warranted for slight limitation of motion.

Claims for compensation 

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a) (2000). 

A claim for an increase is defined, in part, as any 
application for an increase in rate of a benefit being paid 
under a current award.  38 C.F.R. § 3.160 (2000).  With 
regard to the terms "application" or "claim", once a formal 
claim for compensation has been allowed, receipt of a VA 
hospitalization report, a record of VA treatment or 
hospitalization will be accepted as an informal claim for 
increased benefits, and the date of such record will be 
accepted as the date of receipt of a claim.  38 C.F.R. § 
3.157(b)(1) (2000); see also 38 C.F.R. § 3.155(a) (2000). 

The provisions of 38 C.F.R. § 3.157(b)(1) apply only when 
such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  38 C.F.R. § 3.157(b)(1) 
(2000).  

As to reports prepared by VA or the uniformed services, the 
date of receipt of such a claim is deemed to be the date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital.  38 C.F.R. § 3.157(b)(1).  
For reports prepared by a non-VA hospital where the veteran 
was maintained at VA expense, the date of admission to the 
hospital is accepted as the date of receipt of claim if VA 
maintenance was authorized prior to admission.  For all other 
reports, including reports from private physicians, laymen, 
and state and other institutions, the date of receipt of the 
reports is accepted as the date of receipt of an informal 
claim.  38 C.F.R. §  3.157(b).

Effective date of an award of compensation

Generally, under applicable criteria, the effective date of 
an award of compensation will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (o)(1).  Unless 
otherwise provided, the effective date of an award of 
increased evaluation shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of the application therefor.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(o)(1); Harper v. Brown, 10 Vet. App. 125 
(1997).  Applicable laws and regulations further set out that 
the effective date of an award of increased compensation may 
be established at the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if the application for an increased evaluation is 
received within one year from that date.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2). 

Duty to assist

The Veterans Claims Assistance Act of 2000 provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The law 
further provides that VA may defer providing assistance 
pending the submission by the claimant of essential 
information missing from the application.  VCAA [to be 
codified at 38 U.S.C.A. § 5103A] [VCAA].   

The VCAA specifically provides that the duty to assist 
includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain.  Id.  

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
it was observed that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  The Board observes in passing 
that the benefit of the doubt rule articulated above has not 
been substantially altered by the Veterans Claims Assistance 
Act of 2000.

Additional law, VA regulations and Court decisions will be 
cited where appropriate below.

Analysis

As noted above, the veteran is seeking an effective date 
earlier than March 3, 1997 for the assignment of a 60 percent 
disability rating for his service-connected cervical spine 
disorder.  He maintains that the proper effective date for 
the increased disability rating should be as of November 20, 
1995; or as of the day following his discharge from service, 
which is April 26, 1994.

After disposing of some initial matters raised by the record 
on appeal, the Board will proceed to consider the merits of 
the issue on appeal. 

Initial Matters

(i.)  Possible CUE claim

The Board initially notes that although as indicated above 
the veteran's contentions in 1997 revolved around alleged 
failure on the part of VA medical personnel to schedule him 
for an MRI study in 1994 and thereafter, it does not appear 
that he or his attorney have recently argued that there was 
clear and unmistakable error (CUE) in any RO rating decision.  
The Board observes in passing that an attack on improper 
procedure, such as an alleged failure on the part of the RO 
to assist the veteran in the development of his claim, cannot 
be the basis of CUE.  See Caffrey v. Brown, 6 Vet. App. 377, 
383-84 (1994).  The Board further points out that in any 
event a purely medical determination, such as the need for 
scheduling a diagnostic test such as a MRI study, is not an 
adjudicative mater and is beyond the Board's jurisdiction.  
See 38 C.F.R. § 20.101(b) (2000).

Accordingly, the Board does not believe that there is a CUE 
claim implicit in the veteran's presentation, and the Board 
cannot and will not will not address the appellant's 
contentions concerning the alleged failure of VA medical 
personnel the schedule the veteran for diagnostic testing in 
1994 and in the years thereafter.  

(ii.)  Recently submitted evidence
  
The February 2000 joint motion for remand specifically 
indicated that the veteran could submit additional evidence 
"pertaining to the remanded claim".  See the joint motion 
for remand, page 4.

In November  2000, the veteran's attorney submitted 
additional evidence to the Board.  This evidence consisted of 
statements by Dr. J.C.R. dated in May 1997, September 1998 
and October 1998, and a September 1998 MRI report.  In 
January 2001, the veteran's attorney submitted treatment 
records by Dr. D.M. dated in February 2000.  The veteran's 
attorney indicated that the veteran did not waive the initial 
review of this evidence by the RO.  

Generally, any pertinent evidence submitted by the veteran or 
his representative which is accepted by the Board must be 
referred to the agency of original jurisdiction for review 
and preparation of a supplemental statement of the case 
unless this procedural right is waived.  See 38 C.F.R. § 
20.1304(c) (2000).  In this case, the evidence submitted by 
the veteran's attorney was not accompanied by a waiver of RO 
consideration.  

The Board observes that the appellant's attorney did not 
furnish any explanation as to why the newly submitted 
evidence would be pertinent to the veteran's claim for an 
effective date earlier than March 3, 1997 for the increased 
rating. 

After having carefully considered the matter, the Board has 
concluded that a remand under 38 C.F.R. § 20.1304 is not 
necessary, because the additional evidence submitted is not 
pertinent to the veteran's claim.  The issue before the Board 
is whether the veteran is entitled to an effective date 
earlier than March 3, 1997 for the assignment of the 60 
percent disability evaluation to the cervical spine 
disability.  The additional evidence submitted by the 
veteran's attorney does not address the level of severity of 
the cervical spine disability prior to March 3, 1997.  
Rather, this additional evidence addresses the level of 
severity for the cervical spine disability from May 1997 to 
February 2000.  Therefore, the additional evidence is not 
pertinent to the veteran's claim for an earlier effective 
date and a remand is not necessary.   

(iii.)  The VCAA

For reasons which will be explained immediately below, the 
Board concludes that the provisions of the VCAA have been 
satisfied, notwithstanding the fact that the RO has not 
adjudicated the case since the enactment of the VCAA. 

With respect to VA's statutory duty to assist the veteran in 
the development of his claim under the VCAA, there is no 
indication that there are additional records that have not 
been obtained and which would be pertinent to the present 
claim.  

The Board notes that the RO requested and obtained the 
veteran's VA treatment records from 1994 to 1997.  There is 
no indication that any other VA treatment records from that 
period exist and have not been obtained, and the veteran does 
not appear to so contend.  

In statements dated in October 2000 and November 2000, 
however, the veteran's attorney requested the VA to obtain 
copies of the veteran's treatment records from Dr. C.R., Dr. 
D.M., and Dr. M.L.  

The Board points out that in December 1998, the RO requested 
treatment records from Dr. M.L.  In January 1999, treatment 
records dated from 1996 to 1998 from Dr. M.L. were received 
by the RO.   There is no evidence of any treatment prior to 
1996.  Any treatment records after 1998 would not be 
pertinent to the question which must be answered on appeal, 
that is the level of disability from April 1994 to March 
1997.  Thus, the Board finds that pertinent records from Dr. 
M.L. are already associated with the claims folder.    

Regarding Dr. C.R., the Board notes that a statement by Dr. 
C.R. dated in May 1997 is associated with the claims folder 
and was considered by the RO.  The Board notes that in the 
statement, Dr. C.R. stated that he saw the veteran in March 
1997.  There is no specific indication or any implication 
that Dr. C.R. treated the veteran prior to March 1997, which 
is the relevant time period regarding the issue on appeal.  
As discussed immediately above, any treatment records 
subsequent to march 1997 would not be pertinent to the issue 
on appeal.        

The Board also finds that a remand to obtain Dr. D.M.'s 
treatment records is not necessary.  The Board notes that 
recently-submitted treatment records by Dr. D.M., which are 
dated in February 2000, indicate that the veteran was seen 
for "establishment of care".  The clear implication in this 
statement is that Dr. D.M. has not treated the veteran prior 
to February 2000.  There is no indication that Dr. D.M. 
treated the veteran prior to February 2000.   Thus, the Board 
finds that the treatment records by Dr. D.M. are not relevant 
to the veteran's claim for an earlier effective date since 
the records do not address the relevant time period which is 
prior to March 3, 1997.   

The veteran's attorney has proffered no explanation as to why 
these treatment records would be pertinent to the veteran's 
claim of entitlement to an earlier effective date, and the 
Board has discerned such reason.  Specifically, there is no 
evidence that any of the physicians referred to above has 
opined that the veteran's service-connected cervical spine 
disability was of a 60 percent level of severity prior to 
March 1997.  The veteran and his attorney had the opportunity 
to submit such evidence, but they did not do so.  

VA's duty to assist as interpreted by the Court is 
circumscribed and appears to apply to evidence which may 
exist and which has not been obtained.  See Counts v. Brown, 
6 Vet. App. 473, 478-9 (1994).  As the Court has stated: "The 
VA's . . . . 'duty to assist' is not a license for a 'fishing 
expedition' to determine if there might be some unspecified 
information which could possibly support a claim." Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).  The Board concludes 
that remanding this claim is not warranted under the 
circumstances here presented.

The Board finds that the RO made all reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  The veteran and his attorney have 
been given ample notice of the kind of evidence which should 
be submitted in support of this claim.  The veteran and his 
attorney, moreover, have been accorded the opportunity to 
present evidence and argument in support of the claim, and 
indeed they have done so.   

For the reasons discussed above, the Board finds that no 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim.   No further development is 
required in order to comply with VA's duty to assist. 

Discussion

The Board will now turn to the merits of the claim.  

It is now well-settled law that a remand by the Court is not 
merely for the purpose of rewriting an opinion so that it 
will superficially comply with the requirement to provide a 
comprehensive statement of the reasons or bases for its 
decision.  See Fletcher v. Derwinski, 1 Vet. App. 394, 397 
(1991).  The Board's analysis has been undertaken with that 
directive in mind.

(i.)  The date of claim for an increased disability rating

The February 2000 Joint Motion for Remand, which was 
implemented by a February 2000 Court Order, indicates that 
the veteran contended that he was entitled to an effective 
date of November 20, 1995 for an increase in his disability 
rating, based on an outpatient treatment report from that 
date.  It was noted that the veteran asserted that pursuant 
to 38 C.F.R. § 3.157, this treatment record could be accepted 
as a claim for an increased evaluation.  The joint motion 
further indicates that 38 C.F.R. § 3.157(b)(1) specifies that 
where, as here, a claimant's formal claim for compensation 
already has been allowed, receipt of a VA outpatient 
examination report will be accepted as an informal claim 
filed on the date of the examination.  

The joint motion states that the record clearly shows that a 
June 1994 formal claim for compensation was allowed in 
October 1994 and that the RO granted a 10 percent rating for 
the veteran's cervical spine disability, effective from April 
26, 1994, the day after the veteran left the service.  The 
joint motion indicates that accordingly, 38 C.F.R. 
§ 3.157(b)(1) applies and that all that was needed to be 
filed was an informal claim.  The joint motion states that 
the Board's concern as to whether or not a formal claim was 
submitted within a year of the November 25, 1995 was 
irrelevant since a formal claim had already been filed in 
1994.  The joint motion indicates that the Board erred by 
failing to provide reasons or bases as to whether the 
November 1995 outpatient examination report was an informal 
claim for increase and to explain, pursuant to its obligation 
under 38 U.S.C.A. § 7104(d)(1), the persuasiveness and 
unpersuasiveness of all the evidence of record in connection 
with the issue.  The order of the Court is the law of the 
case.  See Chisem v. Gober, 10 Vet. App. 526 (1997).  

It can be gleaned from the joint motion that the law of the 
case is that the veteran's initial claim for compensation in 
June 1994 which was allowed by the RO constitutes a formal 
claim.  Since the veteran's claim for compensation has been 
allowed, receipt of a VA hospitalization or treatment record 
will be accepted as an informal claim for increased benefits 
and the date of such record will be accepted as the date of 
receipt of a claim.  See 38 C.F.R. § 3.157(b)(1); see also 
38 C.F.R. § 3.155(a).  The joint motion appears to indicate 
that under such circumstances the filing of another formal 
claim is not needed.  

The evidence of record shows that the veteran sought 
treatment for cervical pain on November 20, 1995.  Under the 
reading of the regulation found in the joint motion for 
remand, which the Board is obligated to accept, the date of 
receipt of the veteran's informal claim for entitlement to an 
increased evaluation for the service-connected cervical spine 
disability is deemed to be November 20, 1995, which is the 
date the veteran sought treatment for the neck disability.  
See 38 C.F.R. § 3.157(b)(1).  It appears from a further 
reading of the joint motion for remand that the initial claim 
for VA benefits in June 1994 suffices as a formal claim and 
that no subsequent filing of another formal claim is 
required.

(ii.)  Effective date of increased rating  

The determination of the date of filing of a claim for an 
increased rating does not end the Board's inquiry, however. 

In general, under applicable law and regulations, except as 
otherwise provided, the effective date for a claim for an 
increased rating is the date of receipt of the claim or the 
date the entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1).   

Under applicable laws and regulations, if an increase in 
disability occurred within one year prior to the date of 
claim, the increase is effective as of the date the increase 
was "factually ascertainable."  38 U.S.C.A. 5110(b)(2); 38 
C.F.R. 3.400 (o)(1)(2).  Therefore, the Board must review the 
evidence of record in order to determine whether an 
ascertainable increase in disability occurred during the 
period from November 20, 1994 to November 20, 1995, that is, 
whether the evidence establishes that the veteran's 
disability of the cervical spine was shown to be of such 
severity as to meet the criteria for a 60 percent evaluation 
under Diagnostic Code 5293 at some point during the year 
prior to November 20, 1995.  

During the period from November 20, 1994 to November 20, 
1995, the veteran's service-connected disability, then 
denominated as recurrent paracervical muscle spasm, was rated 
as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5290 [limitation of motion of cervical spine].  As 
discussed by the Board in the law and regulations section 
above, a 10 percent under Diagnostic Code 5290 is indicative 
of slight limitation of motion of the cervical spine.  
Moderate and severe limitation of motion of the cervical 
spine call for the assignment of disability ratings of 20 and 
30 percent, respectively.  

Also as discussed above, under Diagnostic Code 5293 
[intervertebral disc syndrome], a 60 percent evaluation is 
assigned for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2000).  [The Board 
observes that the provisions of 38 C.F.R. § 4.71a have not 
changed from 1994 to the present.]
  
After review of the medical evidence of record, the Board is 
unable to find any evidence which establishes that it was 
factually ascertainable that the symptomatology associated 
with the veteran's disability of the cervical spine met the 
criteria for a 60 percent evaluation, or for that matter any 
intermediate evaluation above 10 percent, under either 
Diagnostic Code 5290 or Diagnostic Code 5295 at any point 
during the year prior to November 20, 1995.  

During a July 1994 VA compensation and pension examination, 
the veteran complained of upper back pain.  The examiner 
identified "slight" left-sided paracervical muscle spasm 
and tenderness with associated headaches.  Range of motion 
was measured; the examiner did not identify any abnormal 
ranges of motion of the veteran's cervical spine.  No loss of 
sensation or radiculopathy was noted.  Based on this 
evidence, the RO assigned a 10 percent rating under 
Diagnostic Code 5290 in October 1994.

Essentially, the only medical evidence dated during this time 
period consists of a May 1995 VA treatment record which 
reflects treatment for a low back disability, not a cervical 
spine disability.  Accordingly, it is not factually 
ascertainable from the evidence of record that the veteran's 
service-connected cervical spine disability met the criteria 
for a disability evaluation higher than 10 percent during the 
time period from November 20, 1994 to November 20, 1995.  See 
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

At a hearing before the RO in September 1997, the veteran and 
his spouse essentially assert that the veteran had disc 
herniation at C4-5 and C5-6 since 1994.  The veteran stated 
that he has been having the symptoms for eight or nine years.  
The veteran's spouse testified that the veteran's condition 
had been relatively the same since approximately 1994.  [page 
3].  

The Board finds that it is not factually ascertainable from 
the testimony of the veteran and his spouse that his service-
connected cervical spine disability met the criteria for a 
higher evaluation during the year prior to November 20, 1995.  
Although a layperson is competent to testify as to facts 
within his or her own observation and recollection, such as 
symptoms, such person is not competent to provide probative 
evidence as to matters requiring the expertise derived from 
specialized medical training or experience.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The evidence does not reflect that the veteran or his spouse 
currently possess a recognized degree of medical knowledge 
that would render their opinions as to the date of onset of 
the disc disease of the cervical spine competent.  The 
veteran does not have the medical knowledge render an opinion 
as to the date of onset of the cervical spine disc 
herniation.  The veteran's spouse is similarly not competent 
to render a medical opinion as to the level of severity of 
the veteran's cervical spine disability.  

The Board further notes that the veteran's statements 
concerning the presence of a herniated disk are not supported 
by the medical evidence of record on or before November 20, 
1995.  There is no diagnosis of such disease and no evidence 
of neurological symptomatology such as radiculopathy.  

The veteran asserts that the MRI in March 1997 establishes 
that he has had disc herniation since 1988.  However, he did 
not provide any medical evidence to support this contention.  
The VA treatment records dated in March 1997 do not indicate 
that the disc herniation first manifested in 1988. 
 
Thus, the Board finds that it is not factually ascertainable 
from the evidence of record that the service-connected 
cervical spine disability met the criteria for a higher 
rating at any time during the year prior to November 20, 
1995.  The provisions of 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2) do not allow for an earlier effective date on 
that basis.  

The Board finds that the medical evidence of record similarly 
does not establish that the increase in disability occurred 
more than one year prior to the date of claim, which in that 
case, the increase would be the effective as of the date of 
the claim.  See 38 U.S.C.A. 5110(b)(2); 38 C.F.R. 3.400 
(o)(1)(2).  In making this determination, the Board must 
consider all of the evidence, including that received prior 
to the previous final decisions.  See Hazen v. Gober, 10 Vet. 
App. 511 (1997).  

The veteran's service medical records and the June 1994 VA 
examination reflect no findings of disc disease.  In fact, 
the June 1994 VA examination report indicates that there was 
no evidence of radiculopathy.  Thus, the evidence of record 
does not establish that the veteran's cervical spine 
disability met the criteria for a higher evaluation more than 
one year prior to the date of the claim, November 20, 1995.   

The medical evidence of record thus does not establish that 
an increase in the severity of the service-connected cervical 
spine disability occurred on or before the date of the claim, 
which is November 20, 1995.  

As discussed above, the veteran sought treatment for his 
cervical spine disability on November 20, 1995.  The November 
1995 VA treatment records shows that the veteran had 
complaints of neck pain and pain radiating down the left arm 
with weakness.  On examination, the veteran had diminished 
light touch and diminished strength of the left upper 
extremity.  Examination elicited radiation of pain along the 
superior trapezius and deltoids; radiation to the upper 
extremities was not noted on examination.  However, cervical 
spine disc disease was not diagnosed or detected.  The 
treating physician indicated that the previous work-up showed 
no disc disease.  X-ray examination did not detect disc 
disease.  X-ray examination did detect kyphosis at C3-4 which 
was characterized as "mild".  The impression was cervical 
pain of unknown etiology.  There is no evidence that the 
treating physician  suspected disc disease.  Moreover, there 
was no indication of limitation of motion of the cervical 
spine. 

In short, the November 20, 1995 VA outpatient treatment 
record does not indicate moderate or severe limitation of 
motion of the cervical spine, nor does it indicate the 
presence of disk disease of the cervical spine.  The 
examiner's findings, in fact were to the contrary.  The Board 
finds that it is not factually ascertainable that the veteran 
met the criteria for a higher disability evaluation on 
November 20, 1995.  An effective date of November 20, 1995 
for a higher disability rating is accordingly not warranted 
for that reason.  See 38 C.F.R. § 3.400(o)(1).    

For reasons which were explained immediately above, there is 
no evidence that an increase in the severity of the cervical 
spine disability occurred on or before the date of the claim, 
is November 20, 1995.  Under applicable laws and regulations, 
if the increase occurred after the date of claim, the 
effective date is the date of the increase in disability.  38 
U.S.C.A. 5110(b)(2); Harper, supra; 38 C.F.R. 3.400 
(o)(1)(2); VAOPGCPREC 12-98 (1998).  The Board will 
accordingly go on to address that question.

The only evidence of record dated from November 20, 1995, the 
date of receipt of the claim, to before March 3, 1997 is a 
November 1996 private medical record authored by Dr. M.L. The 
veteran complained of nausea, diarrhea and vomiting.  The 
veteran noted that he took ibuprofen for "his cervical disk 
problems".  The treating physician concluded that the 
veteran had gastritis, probably caused by NDAID [non-
steroidal anti-inflammatory drug] alcohol and cigarettes.

It is clear from this treatment report that the veteran did 
not complain of, nor was he examined and treated for, his 
service-connected cervical spine disability.  The examiner 
merely recorded the veteran's statement that he had 
"cervical disc problems" in the context of why he was 
taking ibuprofen.  The precise reason for the veteran's 
taking ibuprofen was evidently not significant to the 
examiner, and he did not pursue the matter further.  Physical 
examination was evidently confined to the veteran's abdomen.

The Board does not believe that the November 1996 treatment 
record can be considered to be a diagnosis of cervical disk 
disease.  It is clear that the treating physician merely 
recorded the veteran's statement as to the nature of his 
cervical spine disability as incidental background with 
respect to the gastrointestinal problem which was the subject 
of the veteran's appointment.  Even if this statement could 
be considered to be a medical diagnosis, it was based merely 
upon reliance on unsupported history furnished by the 
veteran; the statement accordingly has no probative value.  
See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the Board 
is not bound to accept a physician's opinion when it is based 
exclusively on the recitations of a claimant].  See also 
Owens v. Brown, 7 Vet. App. 429, 433 (1995); Elkins v. Brown, 
5 Vet. App. 474, 478 (1993).  In point of fact, in November 
1996 the only specific diagnosis of record of the veteran's 
cervical spine disease  was the July 1994 diagnosis of 
paracervical muscle spasm.

Moreover, the November 1996 report did not comment in any way 
on the severity of the veteran's cervical spine disability, 
however denominated.

As discussed in the factual background section above, on 
March 3, 1997 the veteran sought medical treatment for 
increasing cervical spine pain.  It was noted that the 
veteran had numbness and tingling down his left arm.  
Cervical radiculopathy could not be ruled out, and an MRI was 
scheduled.  The MRI on March 17, 1997 confirmed the 
physician's suspicion; disc herniation at C4-5 and C5-6 was 
diagnosed.  

This evidence shows that it was ascertained on March 3, 1997 
that the veteran had pronounced intervertebral disc syndrome 
of the cervical spine with associated neurological symptoms, 
characteristic pain on motion, and muscle spasm.  Thus, the 
Board finds that the date of entitlement to a 60 percent 
evaluation under Diagnostic Code 5293 for the cervical spine 
disability was March 3, 1997, the date the entitlement arose.  
38 C.F.R. § 3.400(o)(1).   

In short, for the reasons and bases above, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim of entitlement to an earlier effective 
date for the 60 percent rating for his cervical spine disc 
disease.

(iii.)  Additional comments
 
The veteran has also argued that the effective date of an 
award of a 60 percent evaluation for his service-connected 
disability of the cervical spine should be established as of 
the day following his separation from service.  In essence, 
he argued at one time that an MRI was not performed during 
the July 1994 VA examination, which consequently resulted in 
a misdiagnosis or failure to diagnose his disability properly 
at that time.  

The Board has dealt with this contention as a preliminary 
matter above.  To the extent that the veteran is continuing 
to press this contention, he is essentially arguing that the 
July 1994 VA examination was inadequate.  However, 
disagreement with the conduct of an examination cannot 
provide the basis for a claim of clear and unmistakable error 
and ultimately the assignment of an earlier effective date.  
The Court has consistently held that an alleged failure in 
the duty to assist by the RO may never form the basis of a 
valid claim of clear and unmistakable error, because it 
essentially is based upon evidence that was not of record at 
the time of the earlier decision.  See Hazan v. Brown, 10 
Vet. App. 511, 522 (1997); Elkins v. Brown, 8 Vet. App. 391, 
396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  

In fact, the Court has held that even if a VA medical 
examination was not conducted at all, it would not form the 
basis for a claim of clear and unmistakable error, because it 
is premised upon speculative findings that were not then of 
record.  Shockley v. West, 11 Vet. App. 208, 213 (1998); 
Hazan v. Gober, 10 Vet. App. 511, 523 (1997).  Furthermore, 
the Board notes that the Court has also held that an 
alteration in the diagnosis of a disability cannot give rise 
to clear and unmistakable error.  See Kronberg v. Brown, 4 
Vet. App. 399, 401 (1993).  Accordingly, the alleged failure 
to provide an MRI during an June 1994 VA examination does not 
constitute clear and unmistakable error and does not provide 
a basis for the assignment of an effective date prior to 
March 3, 1997 for the grant of a 60 percent evaluation for a 
disability of the cervical spine.  

There is no other basis for assigning an effective date of 
the currently assigned 60 percent rating back to the day 
after the veteran left the service.  The veteran and his 
attorney have pointed to no such basis.

Conclusion

Based on a review of all the evidence, the Board concludes 
that it is not factually ascertainable that the 
symptomatology of veteran's disability of the cervical spine 
met the criteria for a higher disability evaluation on 
November 20, 1995 or at any time within the year preceding 
the November 20, 1995.  The Board concludes that the medical 
evidence of record establishes that the increase in severity 
of the cervical spine disability became manifest on March 3, 
1997, which is after the date of the claim.  Thus, an 
evaluation of 60 percent for the disability of the cervical 
spine must be assigned the date the increase arose which is 
March 3, 1997, the currently assigned effective date.  See 
38 C.F.R. §§ 3.155, 3.157, 3.400.  The preponderance of 
evidence is against the veteran's claim and the claim is 
denied.  


ORDER

The claim for an effective date earlier to March 3, 1997 for 
assignment of a 60 percent evaluation for a service-connected 
cervical spine disability is denied. 



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 


